Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 1 of 7 PageID #: 281




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )      No. 1:20-cr-00237-JMS-TAB-01
                                                    )
ADRIAN AMMONS,                                      )
                                                    )
                             Defendant.             )

                                            ORDER

       On September 24, 2020, Defendant Adrian Ammons was indicted on a single count of

conspiracy to distribute methamphetamine and heroin in violation of 21 U.S.C. §§ 846 and

841(a)(1). [Filing No. 1.] Magistrate Judge Dinsmore presided over a detention hearing on

October 9 and October 13, 2020, [Filing No. 36], and ordered that Mr. Ammons be detained

pending trial, [Filing No. 39]. Presently pending before the Court is Mr. Ammons' Motion to

Reconsider Detention Order, which is ripe for the Court's decision. [Filing No. 45.]

                                              I.
                                          BACKGROUND
       Mr. Ammons is charged in Count I of the Indictment with conspiracy to distribute 50 grams

or more of methamphetamine and 100 grams or more of heroin. [Filing No. 1 at 1-2.] The

Magistrate Judge held a detention hearing over the course of two days and ordered Mr. Ammons

to be detained, finding there was no condition or combination of conditions that would ensure Mr.

Ammons' appearance at trial and the safety of the community. [Filing No. 39.] Mr. Ammons is

scheduled for trial by jury on June 7, 2021. [Filing No. 38.] Mr. Ammons is presently detained at

Grayson County Detention Center, Grayson County, Kentucky.




                                                1
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 2 of 7 PageID #: 282




                                               II.
                                          DISCUSSION

       Mr. Ammons asks the Court to release him prior to trial under 18 U.S.C. § 3142(i), citing

the COVID-19 pandemic and existing health conditions that render him more likely to suffer

greater harm should he contract COVID-19 during his confinement. [Filing No. 45 at 1-2.]

Specifically, Mr. Ammons argues that COVID-19 poses more of a danger to him than the average

person because he suffers from obesity (with a BMI of 37), persistent asthma, prediabetes, edema,

and hypertension. [Filing No. 45 at 1-2.] Mr. Ammons has submitted extensive medical records

documenting these conditions. [See Filing No. 45-1.] Mr. Ammons also contends that he is

receiving inadequate medical care during his confinement at the Grayson County Detention

Center. [Filing No. 45 at 2.] Mr. Ammons asks that he be released to home confinement with

GPS monitoring. [Filing No. 45 at 3.]

       The Government responds that under 18 U.S.C. § 3142(e)(1), no conditions or combination

of conditions exist that reasonably assure Mr. Ammons' appearance at trial and the safety of the

community. [Filing No. 47 at 12.] The Government cites Mr. Ammons' criminal history, his lack

of stable employment, his lack of a stable residence, violations incurred during a prior period of

probation for a prior offense, his use of burner phones in connection with the instant alleged

offense, the large quantities of methamphetamine and heroin that Mr. Ammons is alleged to have

distributed, and the lengthy mandatory-minimum sentence that Mr. Ammons faces if convicted.

[Filing No. 47 at 5.] The Government also argues that COVID-19 does not present an exceptional

circumstance for which release is warranted under 18 U.S.C. § 3142(i) and notes that Grayson

County Detention Facility has implemented a variety of policies to prevent the spread of COVID-

19. [Filing No. 47 at 6-7.] In fact, the Government contends that Mr. Ammons and other detainees

"are at demonstrably less risk of contracting COVID-19 than are members of the general public."

                                                2
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 3 of 7 PageID #: 283




[Filing No. 47 at 8 (emphasis original).] The Government further argues that Mr. Ammons'

medical conditions are sufficiently controlled, [Filing No. 47 at 8-9], and that "his belief that

incarceration increases his chance of infection … suggests that his incentives to avoid punishment

have increased," [Filing No. 47 at 10].

         Mr. Ammons replies that he has overcome the presumption that he is a danger to the

community or a flight risk, citing the Pretrial and Probation Services report suggesting that he is a

moderate risk to the community and recommending his release pending trial. [Filing No. 48 at 1-

2 (citing Filing No. 27).] He also notes that there is no allegation that he has missed prior court

appearances in other cases. [Filing No. 48 at 2.] Mr. Ammons also disputes the Government's

contention that he is at less risk for contracting COVID-19 at the detention facility than if he were

released. [Filing No. 48 at 2-3.] Finally, Mr. Ammons states that he "will agree to 24-hour

lockdown home incarceration, with only leave for medical appointments or basic welfare needs

with prior approval from the United States Probation Department," as well as "GPS monitoring

and the recommendations previously contained in his Pre-Trial Services Report." [Filing No. 48

at 3.]

         The Court has reviewed the transcript of the detention hearing held by the Magistrate

Judge, the evidence submitted, the parties' briefs, and the Indictment. The Court finds that

adequate evidence has been presented for the Court to make a decision, and declines to hold a

hearing.

         Mr. Ammons moves for release under 18 U.S.C. § 3142(i). [Filing No. 45 at 1.] That

provision provides that a court "may, by subsequent order, permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to the extent that

the judicial officer determines such release to be necessary for preparation of the person's defense



                                                 3
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 4 of 7 PageID #: 284




or for another compelling reason." 18 U.S.C. § 3142(i). A serious health issue or medical

condition   may    constitute   a   compelling    reason   for   temporary    release   under   this

provision. See United States v. Rebollo-Andino, 312 F. App'x 346, 348 (1st Cir. 2009). "[T]he

defendant bears the burden of demonstrating sufficient grounds for release under § 3142(i)."

United States v. Carrington, 2020 WL 2029391, at *6 (N.D. Ind. Apr. 28, 2020). Additionally,

courts considering motions under 18 U.S.C. § 3142(i) in light of the COVID-19 pandemic have

found it helpful to consider the following factors: "(1) the original grounds for the defendant's

pretrial detention, (2) the specificity of the defendant's stated COVID-19 concerns, (3) the extent

to which the proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks to

the defendant, and (4) the likelihood that the defendant's proposed release would increase COVID-

19 risks to others." Id. (quoting United States v. Clark, 448 F. Supp. 3d 1152, 1157 (D. Kan.

2020)). The Court agrees these factors provide a helpful framework and considers each factor in

turn.

        Original Grounds for Detention. The Magistrate Judge ordered Mr. Ammons detained

after concluding that no condition or combination of conditions of release would reasonably assure

the safety of the community or his appearance. [Filing No. 39 at 2.] The detention order cited the

weight of the evidence, the lengthy period of incarceration Mr. Ammons faces if convicted (a

fifteen-year mandatory minimum sentence), his criminal history, his history of violence or use of

weapons, his history of alcohol or substance abuse, his lack of stable employment, and prior

violations of probation, parole, or supervised release. [Filing No. 39 at 2-3.]

        COVID-19 Concerns. Mr. Ammons has provided medical records documenting his health

conditions. [See Filing No. 45-1.] The same month that he was indicted in this case, Mr. Ammons

was treated for edema and essential hypertension. [Filing No. 45-1 at 5.] His BMI was noted to



                                                 4
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 5 of 7 PageID #: 285




be 37.43 at that time. [Filing No. 45-1 at 6.] He is prediabetic and has a history of moderate

persistent asthma. [Filing No. 45-1 at 12-13.] Hypertension, asthma, diabetes, and obesity all

increase an individual's risk for severe illness from COVID-19. 1          Detention facilities face

particular challenges in controlling the spread of COVID-19. "Such challenges include crowded

dormitories, shared lavatories, limited medical and isolation resources, daily entry and exit of staff

members and visitors, continual introduction of newly incarcerated or detained persons, and

transport of incarcerated or detained persons in multiperson vehicles for court-related, medical, or

security reasons." Wallace M., et al., COVID-19 in Correctional and Detention Facilities-United

States, 69 MORBIDITY & MORTALITY WEEKLY RPT. 19, at 587-90 (May 15, 2020), available at

https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6919e1-H.pdf (last accessed Dec. 10, 2020).

       Release Plan. Mr. Ammons proposes that he be released to live with his sister and her

adult son. [Filing No. 48 at 2.] He further proposes that he be confined to his sister's home with

the exception of "medical appointments or basic welfare needs with prior approval from the United

States Probation Department" with GPS monitoring. [Filing No. 48 at 3.]

       Potential Exposure of Others. Turning to the likelihood that Mr. Ammons' proposed

release would increase COVID-19 risks to others, Mr. Ammons' proposal would, with limited

exception for medical care, generally limit his exposure to his sister and his nephew. If he is

confined to their home, his risk of spreading COVID-19 to them or to any other person would be

minimal.




1
   See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Dec. 10, 2020). The Court takes judicial notice of the data on the
CDC website. Fed. R. Evid. 201. See also Bodnar v. Lake Cty. Jail, 2020 WL 1940742, at *2
(N.D. Ind. Apr. 22, 2020) (taking judicial notice of CDC guidelines for managing COVID-19 in
jails and prisons).

                                                  5
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 6 of 7 PageID #: 286




        The Court has considered all of the factors above, including the seriousness of the charged

offense, Mr. Ammons' criminal history that includes prior convictions for serious felonies, as well

as the historic pandemic currently gripping the world which strikes individuals with certain

preexisting conditions with deadlier force. The Court also notes that Pretrial and Probation

Services scored Mr. Ammons as a "category 3" on a pretrial risk assessment, which indicates that

he is a moderate risk of flight and danger to the community, as well as Mr. Ammons' longstanding

ties to the Indianapolis area. [Filing No. 27 at 5.] The Court is also mindful of the Supreme Court's

admonition that "detention prior to trial or without trial is [a] carefully limited exception" to liberty.

United States v. Salerno, 481 U.S. 739, 755 (1987). Weighing all the above considerations, the

Court GRANTS Mr. Ammons Motion to Reconsider Detention Order, [Filing No. 45], subject to

terms and conditions for his release to be set at a hearing before this Court to ensure Mr. Ammons'

appearance and to protect the community.

                                                   III.
                                             CONCLUSION

        For the reasons set forth above, Mr. Ammons' Motion to Reconsider Detention Order, [45],

is GRANTED. Mr. Ammons shall be released following a hearing before the Court on

December 15, 2020 at 3:00 p.m. in Courtroom 179-C to set the terms and conditions for Mr.

Ammons' release. Counsel for Mr. Ammons shall contact Mr. Matt Renshaw with the U.S.

Probation Office at (317) 229-3795 by no later than 9:00 a.m. on December 15, 2020 to identify

Mr. Ammons' residence for home confinement.




              Date: 12/14/2020




                                                    6
Case 1:20-cr-00237-JMS-TAB Document 49 Filed 12/14/20 Page 7 of 7 PageID #: 287




Distribution via ECF only to all counsel of record

Distribution to United States Probation Office




                                             7
